—In an action to permanently enjoin the defendant Congregación De Mita of New York, Inc., from proceeding before the Town of Hempstead Board of Zoning Appeals in contravention of a duly-recorded restrictive covenant, and to declare that said restrictive covenant prohibits that defendant’s proposed use of the property, the defendant Congregación De Mita of New York, Inc., appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), entered October 16, 1998, which granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
It is well settled that in order to obtain a preliminary injunction, a movant must establish (1) the likelihood of success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) a balancing of the equities in the movant’s favor (see, Grant Co. v Srogi, 52 NY2d 496, 517; Albini v Solork Assocs., 37 AD2d 835). Preliminary injunctive relief will be granted where, as here, the movant establishes a clear right to such relief under the law and the undisputed facts as found in the moving papers (see, Anastasi v Majopon Realty Corp., 181 AD2d 706, 707; County of Orange v Lackey, 111 AD2d 896). Thus, the Supreme Court properly granted the plaintiffs’ motion for a preliminary injunction. Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.